DETAILED ACTION
This Office Action is in response to communication made on December 08, 2020. 
No Claims have been amended by the Applicant
Applicant's arguments filed have been fully considered. The arguments for claims 5 and 15 are persuasive, while the argument for claim 1 is not persuasive.
Dependent Claims 5 and 15 contain allowable subject matter.
 Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed December 08, 2020, have been fully considered.
The Applicant argues on page 7 that regarding claim 1 “Ozawa does not suggest saving the entire ring buffer's amount of data in the state at the time of the occurrence of the event”. The examiner respectfully disagrees. 
While Ozawa ¶ [0058] shows storing a ring buffer having a recording capacity of the output value of the sensor for at least a time TE after of an occurrence of the event, the Nunally reference in Fig. 52 steps 1324,1336 and col.43 lines 45-65 shows the system detects an alarm condition, and the data stored in the ring buffer is copied into the permanent storage portion of the hard disk, the copying of the data from the ring buffer to the permanent storage portion of the hard disk continues until complete, and then the pointer is reset to the beginning of the ring buffer portion (“saving the entire ring buffer's amount of data in the state at the time of the occurrence of the event”). It would have been obvious to have modified Fukushima to incorporate the teaching of Nunally and Ozawa such that when the sensor detects that an accident has occurred with the vehicle and the recording trigger is generated, the entire data stored in the ring buffer is copied to the non-volatile storage and then the pointer is reset to the beginning of the ring buffer, and an entire cycle time of the data stored in the ring buffer is copied from the ring buffer to the non-volatile storage after the event.
page 8 that “With respect to claim 5… there is no suggestion in Prokhorov to perform such a transfer in response to an event of overruling or altering a control, and certainly not where the overruling or altering of control is by a manual intervention over the vehicle's prior automated control. Thus, Prokhorov does not correct this critical deficiency of the other cited references”. The examiner agrees. 
The Applicant argues on page 9 that regarding claim 15 “Nothing in Crandall suggests cataloguing for a plurality of vehicles scenarios in which an automated action should not be performed based on sensor information of a different vehicle at a time when a driver of that different vehicle had previously intervened to overrule or alter an automated vehicle action”. The examiner agrees. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al (US Patent Application Pub. No. 2010/0023208 A1) hereinafter Fukushima, in view of Nunally et al (US Patent No. 5,974,235) hereinafter Nunally, and in view of Ozawa (US Patent Application Pub. No. 2007/0050109 A1).
Regarding claims 1 and 7-8, Fukushima teaches: 
A method for detecting data of a vehicle operated at least partially in an automated manner, the vehicle including at least one sensor and a ring memory, the method comprising:  (see Fig. 2A item 120 and ¶ [0002],[0044], Fukushima shows an apparatus for recording the rotation angle of a vehicle involved in an accident, which includes sensors such as angular velocity sensor, acceleration sensor, airbag deployment sensor (vehicle including at least one sensor), Fig. 2A item 140 and ¶ [0004] shows the apparatus uses a ring buffer (ring memory
detecting data of the at least one sensor; (see Fig. 2A item 140 and ¶ [0004], Fukushima shows the system receives a recording trigger from a sensor such as angular velocity sensor or the acceleration sensor (detecting data of the at least one sensor) 
saving the detected data in the ring memory, such that, after the ring memory is initially filled, each subsequent new data element of the detected data overwrites a respective earliest saved data element of the detected data that was previously saved in the ring memory; (see Fig. 2A item 140 and ¶ [0004], Fukushima shows the ring buffer in the ECU stores a latest part of the vast data as the sensor continually measures the data (saving the detected data in the ring memory), Fig. 4 step 340 and [0054],[0055] shows ECU continuously writes the latest sensor data in the ring buffer, and checks whether or not there is a recording trigger, such as resulting from an accident, at the present time point (step S340), and in the case where there is no recording trigger, the method returns to step S300 where the latest date continues to be added to the ring buffer (the detected data overwrites a respective earliest saved data element of the detected data that was previously saved in the ring memory)
detecting an event; and  (see ¶ [0042], Fukushima shows the system detects that an accident occurred with the vehicle (detecting an event)
Fukushima does not explicitly show:
responsive to the detection of the event, transferring of all of the detected data that, due to the previous saving, fills an entirety of the ring memory at a point in time of the detected event, wherein: 
(I) (a) the ring memory has a cycle time in which an entirety of the ring memory fills with the detected data and (b) the method further comprises, responsive to the detection of the event, a second transferring of all of the detected data after passage of the cycle time subsequent to the point in time of the detected event; and/or 
(II) the event is an occurrence of a manual intervention by a driver of the vehicle that overrules or alters an action carried out by the vehicle in an automated manner.
Nunally shows:
responsive to the detection of the event, transferring of all of the detected data that, due to the previous saving, fills an entirety of the ring memory at a point in time of the detected event (see Fig. 1A item 526 and col.2 lines 32-35, col.42 lines 22-25, col.54 lines 57-62, Nunally shows a video information analysis system which includes a pre-alarm buffer which stores video data corresponding to the incoming video signals, and alarm sensors which detect a type of event, Fig. 52 steps 1324,1336 and col.43 lines 45-65 shows the system determines whether an alarm condition has been detected (a point in time of the detected event), if not, the next chunk of video data to be stored in the pre-alarm buffer is placed at the next storage location in the ring buffer if the end of the ring buffer has been reached the pointer indicative of the next storage point on the ring buffer is moved to the front of the ring buffer. If an alarm condition is detected (responsive to the detection of the event), the video data stored in the ring buffer is copied into the permanent storage portion of the hard disk, the copying of the data from the ring buffer to the permanent storage portion of the hard disk continues until complete, and then the pointer is reset to the beginning of the ring buffer portion (transferring of all of the detected data that, due to the previous saving, fills an entirety of the ring memory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to incorporate the teaching of Nunally such that when the acceleration sensor detects that an accident has occurred with the vehicle and the recording trigger is generated, the entire data stored in the ring buffer is copied from the ring buffer to the non-volatile storage and then the pointer is reset to the beginning of the ring buffer. Doing so would provide additional information for analysis prior to an event since the system would be able to provide the entire data from certain sensors prior to an accident event such as airbag deployment sensor (see ¶ [0002],[0044], Fukushima shows sensors such as angular velocity sensor, acceleration sensor, airbag deployment sensor).
Ozawa shows:
(I) (a) the ring memory has a cycle time in which an entirety of the ring memory fills with the detected data and (b) the method further comprises, responsive to the detection of the event, a second transferring of all of the detected data after passage of the cycle time subsequent to the point in time of the detected event (see Fig. 1 and ¶ [0004],[0079], Ozawa a data recording apparatus for a vehicle which records an output value of each of the sensors, the apparatus records sensor data of limited time before the time of occurrence of an event, such as when the vehicle reaches the emergency state which receives impulsive force of a predetermined value or more, usable during the post analysis and recording the sensor data of limited time after the time of occurrence of the event, ¶ [0058] shows a ring buffer having a recording capacity of the output value of the sensor for at least a time TE in both before and after of an occurrence of the event (a second transferring of all of the detected data after passage of the cycle time subsequent to the point in time of the detected event), where old data is erased when the ring buffer has received data equals to or more than the recording capacity (the ring memory has a cycle time in which an entirety of the ring memory fills with the detected data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to incorporate the teaching of Ozawa such that when the acceleration sensor detects that an accident has occurred with the vehicle and the recording trigger is generated, the entire data stored in the ring buffer is copied from the ring buffer to the non-volatile storage before and after the event. Doing this requires less recording capacity, since the system records sensor data for a cycle time before the time of occurrence of an event and after the time of occurrence of the event.

Regarding claim 2, Fukushima modified by Nunally and Ozawa teaches claim 1 
Fukushima does not explicitly show:
The method as recited in claim 1, wherein the ring memory has the cycle time in which the entirety of the ring memory fills with the detected data, and wherein the method further comprises the second transferring of all of the detected data after passage of the cycle time subsequent to the point in time of the detected event
Ozawa shows:
The method as recited in claim 1, wherein the ring memory has the cycle time in which the entirety of the ring memory fills with the detected data, and wherein the method further comprises the second transferring of all of the detected data after passage of the cycle time subsequent to the point in time of the detected event  (see Fig. 1 and ¶ [0004],[0079], Ozawa a data recording apparatus for a vehicle which records an output value of each of the sensors, the apparatus records sensor data of limited time before the time of occurrence of an event, such as when the vehicle reaches the emergency state which receives impulsive force of a predetermined value or more, usable during the post analysis and recording the sensor data of limited time after the time of occurrence of the event, ¶ [0058] shows a ring buffer having a recording capacity of the output value of the sensor for at least a time TE in both before and after of an occurrence of the event (a second transferring of all of the detected data after passage of the cycle time subsequent to the point in time of the detected event), where old data is erased when the ring buffer has received data equals to or more than the recording capacity (the ring memory has a cycle time in which an entirety of the ring memory fills with the detected data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to incorporate the teaching of Ozawa such that when the acceleration sensor detects that an accident has occurred with the vehicle and the recording trigger is generated, the entire data stored in the ring buffer is copied from the ring buffer to the non-volatile storage before and after the event. Doing this requires less recording capacity, since the system records sensor data for a cycle time before the time of occurrence of an event and after the time of occurrence of the event.

Regarding claims 11 and 14, Fukushima modified by Nunally and Ozawa teaches the device and method of claims 8 and 1

The device as recited in claim 8, wherein the at least one sensor includes a vehicle sensor for engine control, a vehicle sensor for activating occupant protection devices, a vehicle sensor for activating assistance functions, a vehicle sensor for convenience functions, an acceleration sensor, a rotation rate sensor, and/or a pressure sensor :  (see Fig. 2A item 120 and ¶ [0002],[0044], Fukushima shows the apparatus includes sensors such as angular velocity sensor, acceleration sensor, airbag deployment sensor (vehicle sensor for activating occupant protection devices).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, in views of Nunally and Ozawa, and in further view of Hartung et al (US Patent Application Pub. No. 2015/0331422 A1) hereinafter Hartung.
Regarding claim 4, Fukushima modified by Nunally and Ozawa teaches claim 1
Fukushima does not explicitly show:
The method as recited in claim 1, wherein the transferring is to a cloud memory 
Hartung shows:
The method as recited in claim 1, wherein the transferring is to a cloud memory (see Fig. 2 and ¶ [0002],[0003], Hartung shows a system which enables autonomous vehicles to navigate and operate either unmanned or to assist a vehicle operator, which includes a centralized logging and data processing computer that receives sensor data from a multitude of different sensors and components, ¶ [0022] shows the system enables a distributed sensor system architecture that abstracts low-level sensor detection and processing to a high-level application programming interface, which enables standard implementation by many different vehicle manufacturers, ease of updates and maintenance. Fig. 18 item 1822 and ¶ [0075] shows components of the autonomous vehicle may communicate via a wired and/or a wireless network to store any type of the node data in network-based data storage, also referred to as cloud-based storage (in the storing step, the data are stored in a cloud memory)
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crandall et al (US Patent Application Pub. No. 2011/0130111 A1) hereinafter Crandall, in views of Nunally and Ozawa.
Regarding claim 6, Crandall teaches: 
A method for updating a scenario catalog, comprising: ascertaining a probability of an occurrence of the detected event as a function of the obtained data, and updating the scenario catalog using the ascertained probability and the detected event (see ¶ [0002],[0022], Crandall shows a system for optimizing a vehicle occupant restraint or safety system to minimize occupant injury during a crash event, based on a plurality of vehicle collision sensor signals and vehicle occupant sensor signals (occurrence of the detected event), ¶ [0014],[0027] shows the system includes a catalog of possible collision scenarios (a scenario catalog), an event catalog, a catalog of response laws, an event identifier and one or more response controllers, wherein the event catalogs are probabilistically evaluated by the event identifier in real time based on readings from the corresponding sensors (ascertaining a probability of an occurrence of the detected event as a function of the obtained data), ¶ [0021] shows the catalogs and database can be updated either through direct connections or wirelessly (updating the scenario catalog)
Crandall does not explicitly show:
responsive to a detection of an event of a vehicle, obtaining all detected sensor data of the vehicle that, due to a previous saving of the detected sensor data, fills an entirety of a ring memory, wherein the ring memory is operated such that, after the ring memory is initially filled, each subsequent new data element of the detected data overwrites a respective earliest saved data element of the detected data that was previously saved in the ring memory;
(I) (a) the ring memory has a cycle time in which an entirety of the ring memory fills with the detected data and (b) the method further comprises, responsive to the detection of the event, a second transferring of all of the detected data after passage of the cycle time subsequent to the point in time of the detected event; and/or 
(II) the event is an occurrence of a manual intervention by a driver of the vehicle that overrules or alters an action carried out by the vehicle in an automated manner
Nunally shows:
responsive to a detection of an event of a vehicle, obtaining all detected sensor data of the vehicle that, due to a previous saving of the detected sensor data, fills an entirety of a ring memory, wherein the ring memory is operated such that, after the ring memory is initially filled, each subsequent new data element of the detected data overwrites a respective earliest saved data element of the detected data that was previously saved in the ring memory (see Fig. 1A item 526 and col.2 lines 32-35, col.42 lines 22-25, (265), col.54 lines 57-62, Nunally shows a video information analysis system which includes a pre-alarm buffer which stores video data corresponding to the incoming video signals, and alarm sensors which detect a type of event, Fig. 52 steps 1324,1336 and col.43 lines 45-65 shows the system determines whether an alarm condition has been detected (a point in time of the detected event), if not, the next chunk of video data to be stored in the pre-alarm buffer is placed at the next storage location in the ring buffer if the end of the ring buffer has been reached the pointer indicative of the next storage point on the ring buffer is moved to the front of the ring buffer. If an alarm condition is detected (responsive to the detection of the event), the video data stored in the ring buffer is copied into the permanent storage portion of the hard disk, the copying of the data from the ring buffer to the permanent storage portion of the hard disk continues until complete, and then the pointer is reset to the beginning of the ring buffer portion transferring of all of the detected data that, due to the previous saving, fills an entirety of the ring memory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to incorporate the teaching of Nunally such that when the acceleration sensor detects that an accident has occurred with the vehicle and the recording trigger is generated, the entire data stored in the ring buffer is copied from the ring buffer to the non-volatile storage and then the pointer is reset to the beginning of the ring buffer. Doing so would provide additional information for analysis prior to an event since the system would be able to provide the entire data from certain sensors prior to an accident event such as airbag deployment sensor
Ozawa shows:
(I) (a) the ring memory has a cycle time in which an entirety of the ring memory fills with the detected data and (b) the method further comprises, responsive to the detection of the event, a second transferring of all of the detected data after passage of the cycle time subsequent to the point in time of the detected event (see Fig. 1 and ¶ [0004],[0079], Ozawa a data recording apparatus for a vehicle which records an output value of each of the sensors, the apparatus records sensor data of limited time before the time of occurrence of an event, such as when the vehicle reaches the emergency state which receives impulsive force of a predetermined value or more, usable during the post analysis and recording the sensor data of limited time after the time of occurrence of the event, ¶ [0058] shows a ring buffer having a recording capacity of the output value of the sensor for at least a time TE in both before and after of an occurrence of the event (a second transferring of all of the detected data after passage of the cycle time subsequent to the point in time of the detected event), where old data is erased when the ring buffer has received data equals to or more than the recording capacity (the ring memory has a cycle time in which an entirety of the ring memory fills with the detected data)
.

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima, in views of Nunally and Ozawa, and in further view of Iyoda et al (US Patent Application Pub. No. 2016/0364921 A1) hereinafter Iyoda.
Regarding claims 9 and 12, Fukushima modified by Nunally and Ozawa teaches the device and method of claims 8 and 1
Fukushima does not explicitly show:
The device as recited in claim 8, wherein the at least one sensor includes a surroundings sensor of the vehicle 
Iyoda shows:
The device as recited in claim 8, wherein the at least one sensor includes a surroundings sensor of the vehicle (see ¶ [0008], Iyoda shows an information collection system which includes an on-vehicle device and a server configured to communicate with the on-vehicle device, wherein the on-vehicle device includes a storage and an event detection part configured to detect a vehicle event, ¶ [0122] shows the on-vehicle device obtains date/time of the vehicle event from the clock, the detection date/time of the vehicle event represents the surrounding circumstance of the vehicle at the detection timing of the vehicle event, for example, the date/time can represent whether the surrounding circumstance of the vehicle at the detection timing of the vehicle event is night or early morning, and the date can also represent seasons such as summer (a surroundings sensor of the vehicle)


Regarding claims 10 and 13, Fukushima modified by Nunally and Ozawa teaches the device and method of claims 8 and 1
Fukushima does not explicitly show:
The device as recited in claim 8, wherein the at least one sensor includes a video sensor, a radar sensor, a LIDAR sensor, an ultrasonic sensor, an infrared sensor, a GNSS sensor for receiving a GPS signal, a GLONASS signal, and/or a Galileo signal 
Iyoda shows:
The device as recited in claim 8, wherein the at least one sensor includes a video sensor, a radar sensor, a LIDAR sensor, an ultrasonic sensor, an infrared sensor, a GNSS sensor for receiving a GPS signal, a GLONASS signal, and/or a Galileo signal (see ¶ [0081], Iyoda shows the vehicle information includes images captured by an on-vehicle image sensor/camera and detection information of an on-vehicle radar sensor (at least one sensor includes a video sensor, a radar sensor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukushima to incorporate the teaching of Iyoda such that the apparatus obtains information such images captured by an on-vehicle image sensor/camera and detection information of an on-vehicle radar sensor, which represents the surrounding circumstance of the vehicle, for example a mountain road or a flat road, etc.. Doing so would increase an analysis efficiency when the on-vehicle device .

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s note: 
Regarding dependent claim 5: 
The method as recited in claim 1…the driver of the vehicle.. overrules or alters the action carried out by the vehicle in the automated manner” is disclosed in cited prior art by Prokhorov. In a related prior art, Stenneth in Fig. 5 step 508 and col.1 lines 12-25, col.3 lines 13-27 shows an automated driving system where a driver fully delegates control but monitors the system constantly and is ready to assume full control. In another related prior art, Messerschmidt in [0039],[0040] shows manual intervention by driver after an accident. Neither Fukushima, Nunally, Ozawa, Prokhorov, Stenneth, and Messerschmidt show that wherein the event is the occurrence of the manual intervention by the driver of the vehicle that overrules or alters the action carried out by the vehicle in the automated manner. 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 and its dependent claim 5 as a whole.
Dependent claim 15 is allowable for similar reasons.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANJAN PANT
Examiner
Art Unit 2458 
/RP/

/JASON D RECEK/Primary Examiner, Art Unit 2458